Citation Nr: 0312865	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  98-09 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to an extension of a temporary total evaluation 
due to treatment for a service-connected disability requiring 
a period of convalescence in accordance with 38 C.F.R. § 4.30 
(2002).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel  





INTRODUCTION

The veteran had two months and ten days of active military 
service from March to June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the benefit sought on appeal.  


REMAND

The veteran perfected this appeal by submitting a timely VA 
Form 9 Substantive Appeal in June 1998.  On that Form, he 
requested a Travel Board hearing.  The RO acknowledged the 
veteran's hearing request in administrative action documented 
in  June 1998 and March 1999.  In June 1998, the RO notified 
the veteran that he had been placed on the list of persons 
who had requested such hearings, and that he would be 
contacted in due course about the time and place of such 
hearing when a Travel Board date became available.  There is 
no indication that the veteran was ever subsequently notified 
of a Travel Board hearing.  Issues other than the one now on 
appeal have been raised by the veteran and addressed by the 
RO in the interim period of time.    

Although the veteran submitted a December 2002 statement 
indicating that he had no additional evidence to present on 
this issue and requesting that his appeal be expedited, he 
never waived his right to a Travel Board hearing.  

The veteran is entitled to have a Board hearing.  38 U.S.C.A. 
§ 1707(b) (West 2002); 38 C.F.R. §§ 19.75, 19.76 (2002).  The 
Board apologizes to the veteran for the delay in providing 
him his requested hearing.  

Accordingly, to afford the veteran due process in his appeal, 
this case must be REMANDED for the following action:

The RO should take appropriate steps to 
schedule the veteran for the next 
available Travel Board hearing.  All 
indicated development should be 
undertaken in this regard.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition.  By this remand, the Board 
intimates no opinion, either legal or factual, as to any 
final determination warranted in this case.  No action is 
required of the veteran until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


